Citation Nr: 0123397	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claims of entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder, and entitlement 
to service connection for leg and back disabilities claimed 
as secondary to the service-connected left shoulder 
condition.  The veteran subsequently perfected an appeal of 
this decision.

In December 2000, the appellant withdrew his appeals of his 
claims of entitlement to service connection for disabilities 
of the back and leg, claimed as secondary to the service-
connected left shoulder condition.  Accordingly, these claims 
are no longer before the Board for appellate consideration.

While the veteran's claim was pending, a new law was passed, 
effective for all pending claims, which eliminated the 
requirement that the claimant submit a well-grounded claim in 
order to trigger VA's duty to assist, amplified VA's duty to 
assist, and established certain notification requirements in 
connection with submitted claims.  Veterans Claims Assistance 
Act of 2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  Furthermore, regulations implementing the VCAA have 
recently been promulgated by VA.  66 Fed. Reg. 45620 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations specifically discuss 
the steps to be taken by VA to satisfy the development and 
notice obligations established in the VCAA including 
obtaining records not in the custody of a Federal department 
or agency, obtaining records in the custody of a Federal 
department or agency, notification of all attempts to obtain 
such records, and when a medical examination or opinion 
should be provided.  Given the statutory and regulatory 
changes which have occurred, the RO should ensure that 
compliance with the new law has been completed prior to 
completing the development requested in the remand below.


REMAND

On the VA Form 9 Substantive Appeal received in November 
2000, the veteran indicated that he desired a hearing before 
a member of the Board sitting at the RO.  He also indicated 
that he desired a hearing before a local hearing officer.  A 
hearing before a local hearing officer was scheduled, but the 
veteran failed to appear.  The record contains no evidence 
that a hearing before a member of the Board was scheduled.  
In an August 2001 letter the Board contacted the veteran and 
requested that he clarify whether he still desired a hearing 
before a member of the Board sitting at the RO.  In his 
August 2001 response to the Board's inquiry, the appellant 
requested a hearing before a traveling member of the Board at 
the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:


The appellant should be scheduled for a 
personal hearing before a member of the 
Board sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


